Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 24, 2019

The Court of Appeals hereby passes the following order:

A20A0371. RODERICK WYNN v. THE STATE.

      In 2013, Roderick Wynn was convicted of shoplifting. We affirmed his
conviction on direct appeal. See Case No. A14A1542 (Jan. 29, 2015). On July 9, 2019,
the trial court revoked Wynn’s probation, and Wynn filed this direct appeal on August
20, 2019. Pretermitting whether Wynn was represented by counsel when he filed his
pro se notice of appeal, which would render the appeal a nullity, see White v. State,
302 Ga. 315, 319 (2) (806 SE2d 489) (2017), we lack jurisdiction for two reasons.
      First, an application for discretionary appeal is required to appeal orders
revoking probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758
(513 SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies); accord White v. State, 233 Ga.
App. 873, 874 (505 SE2d 228) (1998).
      Second, even if Wynn had a right of direct appeal, his notice of appeal was not
timely filed. A notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Wynn’s notice of appeal, filed 42
days after the trial court’s revocation order, was untimely.
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/24/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.